JACOBUS, J.
P.B., the Mother, and K.H., the Father, appeal the order terminating their parental rights to their daughter, K.M. The lower court found grounds for terminating both parents’ rights pursuant to sections 39.806(l)(c), (l)(e), (l)ffi, (1)CP, and (1 )(l), Florida Statutes. We have reviewed the record on appeal and affirm the order terminating the Father’s rights in its entirety. We also affirm without discussion the portion of the order terminating the Mother’s rights pursuant to sections 39.806(l)(c), (l)(f), and (l)(i).1
We must remand, however, for correction of the order terminating the Mother’s rights because the record does not support termination under sections 39.806(l)(e) and (l)(j). Therefore, on remand, the lower court is directed to delete the portion of the order terminating the Mother’s rights pursuant to these subsections. In all other respects, the order is affirmed.
AFFIRMED and REMANDED with instructions.
ORFINGER, C.J., concurs.
GRIFFIN, J., concurs in part, dissents in part, with opinion.

. We note that we have considered and rejected the Mother's arguments regarding terminating her rights pursuant to subsection (1)(Z). See K.J. ex rel. A.J. v. Dep’t of Children & Families, 33 So.3d 88, 90 (Fla. 1st DCA 2010) (Hawkes, C.J., concurring).